               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      BRENDA M. JOHNSON,
                                                              CASE NO. 3:20-cv-06031-RJB
11                              Plaintiff,
                                                              ORDER TO SHOW CAUSE OR
12              v.                                            AMEND PROPOSED COMPLAINT
13      UNITED STATES OF AMERICA, et al.,

14                              Defendants.

15

16          This matter is before the Court on plaintiff’s application to proceed in forma pauperis

17   (“IFP”), which the District Court has referred to the undersigned as authorized by Amended

18   General Order 02-19. See Dkt. 1.

19          Pursuant to 28 U.S.C. § 1915(e)(2), the Court may dismiss a proposed complaint where a

20   plaintiff seeks to proceed IFP and the proposed complaint fails to state a claim or is frivolous or

21   malicious. Here, although plaintiff qualifies financially to proceed IFP, her proposed complaint

22   fails to state a claim upon which relief can be granted, as discussed herein. The Court will

23   provide plaintiff with an opportunity to amend her proposed complaint to correct the deficiencies

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 1
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 2 of 10




 1   identified in this Order; however, the Court declines to rule on her IFP application until plaintiff

 2   has done so. Moreover, failure to timely comply with this Order will result in a recommendation

 3   that the matter be dismissed without prejudice.

 4                                            BACKGROUND

 5          In her proposed complaint, plaintiff names as defendants the United States of America

 6   (“United States”), Electronic Transaction Consultants LLC (“ETC”), the Washington State

 7   Office of Administrative Hearings, the Washington Department of Transportation (“WDOT”),

 8   the United States Department of Transportation (“USDOT”), Pioneer Human Services, Catholic

 9   Community Services, Emerald Queen Casino, the Washington State Department of Social and

10   Health Services (“DSHS”), the Washington State Department of Child Support, Tacoma Police,

11   Terry Lee Rembert (a Pierce County Corrections officer), Patrick Sherwood (a United States

12   administrative deputy), Travelers Insurance, Amazon, and the United States Department of

13   Justice (“USDOJ”). See Dkt. 1-1.

14          Although difficult to interpret, plaintiff appears to allege that her former employer ETC,

15   and two partnering organizations, the Office of Administrative Hearings and WDOT, retaliated

16   against her by terminating her employment after she complained about discriminatory and

17   harassing conduct. See Dkt. 1-1, at 2–3. Plaintiff brings claims against ETC, the Office of

18   Administrative Hearings, and WDOT for alleged violations of the Seventh and Fourteenth

19   Amendments; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”);

20   and the Equal Pay Act, 29 U.S.C. §206(d) (“EPA”). See Dkt. 1-1, at 1, 4–6. Plaintiff further

21   alleges that these defendants failed to disclose and/or comply with a contractual agreement and

22   acted negligently in terminating plaintiff’s employment. See id. at 4, 6.

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 2
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 3 of 10




 1          Separately, plaintiff also appears to allege that DSHS and the Department of Child

 2   Support wrongfully terminated her HEN benefits, which resulted in the termination of her

 3   residential lease between 2018 to 2019. See Dkt. 1-1, at 4. Plaintiff further alleges that she filed

 4   an administrative complaint with the Office of Administrative Hearings related to the alleged

 5   negligence, denial of services, and a pending Social Security appeal in which “the agency”

 6   assisted. See id. Although not entirely clear, plaintiff appears to claim that DSHS and the

 7   Department of Child Serviced violated her constitutional rights by denying her benefits. See id.

 8          Plaintiff further alleges that she was involved in a car accident on March 23, 2020, on

 9   tribal land, which resulted in Travelers Insurance allegedly attempting to “coerce” plaintiff into

10   accepting “an offer”; however, plaintiff refused the offer. See Dkt. 1-1, at 4, 8. Plaintiff appears

11   to further allege that she was “treated differently” when no emergency vehicle was called for

12   medical support after the accident. See id. at 7. Plaintiff does not identify a specific claim or

13   harm regarding these allegations.

14          Finally, plaintiff appears to allege that defendants collectively held her captive at her

15   home, unlawfully entered her home, and took personal property. See Dkt. 1-1, at 5. Plaintiff

16   further alleges that defendants failed to refund a housing application fee for an apartment not

17   ready for occupancy, collected rent without performing landlord duties, surveilled and stalked

18   plaintiff, and failed to disclose a failed inspection regarding residential safety violations. See id.

19   Plaintiff appears to allege a constitutional deprivation based on seizure of property without due

20   process and violation of an unspecified federal statute based on housing violations. See id.

21           Plaintiff seeks damages in the total sum of $100,010,900,000.00 from all defendants.

22   See Dkt. 1-1, at 14.

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 3
                 Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 4 of 10




 1                                              DISCUSSION

 2          I.       Legal Principles

 3          Section 1983 provides a remedy where a person acting under color of state law “subjects,

 4   or causes to be subjected,” plaintiff to “the deprivation of any rights, privileges, or immunities

 5   secured by the Constitution” and the laws of the United States. 42 U.S.C. § 1983.

 6          A pleading must contain a “short and plain statement of the claim showing that the

 7   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This requirement demands “more than an

 8   unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

 9   678 (2009). The complaint must provide more than “‘labels and conclusions’ or ‘a formulaic

10   recitation of the elements of a cause of action[.]’” Id. (quoting Bell Atlantic Corp. v. Twombly,

11   550 U.S. 544, 555 (2007)). Moreover, the complaint “must contain sufficient factual matter,

12   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

13   550 U.S. at 570).

14          Although this Court will interpret a pro se complaint liberally, it “may not supply

15   essential elements of the claim that were not initially pled.” Ivey v. Bd. of Regents of Univ. of

16   Alaska, 673 F.2d 266, 268 (9th Cir. 1982). This Court will also grant leave to amend unless it

17   appears that there is no set of factual allegations that could cure the pleading. See Lopez v.

18   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

19          II.      Claims Against ETC, the Office of Administrative Hearings, and WDOT

20          Plaintiff alleges that her former employer ETC, along with the Office of Administrative

21   Hearings and WDOT, allegedly discriminated and retaliated against her in violation of the

22   Seventh and Fourteenth Amendments, Title VII, and the EPA. See Dkt. 1-1, at 1, 4–6.

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 4
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 5 of 10




 1           Plaintiff’s claims against ETC under Title VII appear similar, if not identical, to claims

 2   that plaintiff previously asserted and that were dismissed with prejudice in Johnson v. Elec.

 3   Transaction Consultants Corp., Case No. 14-cv-05872-RBJ, Dkt. 91 (W.D. Wash. 2014).

 4   “There can be little doubt that a dismissal with prejudice bars any further action between the

 5   parties on the issues subtended by the case.” In re Marino, 181 F.3d 1142, 1144 (9th Cir. 1999)

 6   (citations omitted). Accordingly, plaintiff’s claim that ETC allegedly violated her rights under

 7   Title VII is barred.

 8           Additionally, plaintiff’s claims against ETC for allegedly violating her Seventh and

 9   Fourteenth Amendment rights and the EPA, as well claims that ETC acted negligently and failed

10   to comply with a contract, appear to be at issue in plaintiff’s action currently pending before

11   Judge Pechman in Johnson c. Elec. Transaction Consultants LLC, 20-cv-5857-MJP (W.D.

12   Wash. 2020). “Plaintiffs generally have no right to maintain two separate actions involving the

13   same subject matter at the same time in the same court and against the same defendant.” Adams

14   v. California Dep't of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (internal citations

15   omitted), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880 (2008). Thus,

16   plaintiff’s claims in this action against ETC also appear to be barred.

17           Finally, plaintiff’s claims against the Office of Administrative Hearings and WDOT

18   related to her employment with ETC appear to be time-barred. See 29 U.S.C. § 255(a) (three-

19   year statute of limitations for willful violations of the EPA); 42 U.S.C. § 2000e-5(e)(1) (180 or

20   300-day period to file a charge of discrimination under Title VII); 42 U.S.C. § 200e-5(f)(1) (90-

21   day period in which to file suit under Title VII after receiving right-to-sue notice); RCW

22   4.16.040(1) (six-year statute of limitations for claims arising from a written contract); RCW

23   4.16.080(2) (three-year statute of limitations for claims of negligence); Bagley v. CMC Real

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 5
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 6 of 10




 1   Estate Corp., 923 F.2d 758, 760 (9th Cir. 1991) (three-year statute of limitations for § 1983

 2   actions). Plaintiff appears to have been terminated from employment in July 2014, and the last

 3   alleged action by these defendants that plaintiff identifies occurred in August 2014. See Dkt. 1-

 4   1, at 2, 4. Thus, plaintiff has failed to timely assert her claims against the Office of

 5   Administrative Hearings and WDOT, and those claims also appear to be barred.

 6          In sum, plaintiff’s claims against ETC, the Office of Administrative Hearings, and

 7   WDOT appear barred, as discussed above, and plaintiff has failed to plausibly allege why she

 8   waited to file the instant action or how her apparently duplicative claims in the instant case differ

 9   from claims that are currently pending or were dismissed with prejudice in other civil actions.

10          III.    Claims Against Pioneer Human Services, Catholic Community Services,
                    Emerald Queen Casino, Travelers Insurance, and Amazon
11
            Plaintiff names Pioneer Human Services (a nonprofit social enterprise), Catholic
12
     Community Services (a nonprofit human service outreach organization), Emerald Queen Casino,
13
     Travelers Insurance, and Amazon as defendants in her proposed complaint. See Dkt. 1-1.
14
     Although plaintiff alleges that Travelers Insurance allegedly attempted to coerce her into
15
     accepting an offer related to a car accident, plaintiff does not identify how Travelers Insurance
16
     harmed her, nor does she identify any specific claims against Pioneer Human Services, Catholic
17
     Community Services, Emerald Queen Casino, or Amazon.
18
            In order to assert a claim for relief under 42 U.S.C. § 1983, plaintiff must allege that (1)
19
     she suffered a violation of rights protected by the Constitution or created by a federal statute, and
20
     (2) the violation was proximately caused by a person acting under color of state law. See
21
     Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Here, plaintiff has not clearly
22
     identified a constitutional or federal statutory violation allegedly committed by Pioneer Human
23
     Services, Catholic Community Services, Emerald Queen Casino, Travelers Insurance, or
24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 6
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 7 of 10




 1   Amazon. Further, it does not appear that these named defendants are state government

 2   employees or organizations, and therefore, they are not subject to suit under § 1983 because they

 3   do not operate under color of state law. See Price v. State of Hawaii, 939 F.2d 702, 707–708

 4   (9th Cir. 1991). Further, to the extent that plaintiff attempts to allege that these defendants are

 5   state agencies, a government agency that is an arm of the state is not subject to suit under § 1983.

 6   See Howlett v. Rose, 496 U.S. 356, 365 (1990). In order to state a claim against these

 7   defendants, plaintiff must clearly identify the right(s) allegedly violated, the harm suffered, and

 8   include allegations establishing that these organizations should be considered state actors (not

 9   government agencies) for the purposes of her civil rights claims.

10          IV.     Claims Against DSHS, Department of Child Support, Tacoma Police, and
                    Terry Lee Rembert
11
            Plaintiff appears to allege that DSHS and the Department of Child Support violated her
12
     constitutional rights based on an alleged denial of benefits. See Dkt. 1-1, at 4. Additionally,
13
     although she does not make any specific allegations against Tacoma Police and Rembert, it
14
     appears that Rembert is a Pierce County Corrections officer with Tacoma Police. See id. at 1.
15
            42 U.S.C. § 1983 does not allow suits for damages against States, departments of the
16
     State, or State employees acting in their official capacities. See Will v. Michigan Dep't of State
17
     Police, 491 U.S. 58, 71 (1989). Here, plaintiff fails to state a claim because DSHS and the
18
     Department of Child Support are departments of the State of Washington and are not subject to
19
     suit under § 1983. See id.
20
            Additionally, the “Tacoma Police” is not a proper defendant in this matter—rather, the
21
     proper defendant in a § 1983 action would be the municipality or county, not the municipal
22
     department or agency. See Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal.
23
     1996); accord Osborne v. Clark Cty. Sheriff's Office, No. 3:16-CV-05307-BHS-DWC, 2017 WL
24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 7
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 8 of 10




 1   6558665, at *5 (W.D. Wash. Nov. 29, 2017) (Clark County Jail is not an appropriate defendant

 2   in a § 1983 action). The Court explained this to plaintiff in some detail in a prior action against

 3   the Tacoma Police in Johnson v. Tacoma Police, 20-cv-5548, Dkt. 7 (W.D. Wash. 2020)

 4   (dismissed without prejudice for failing to respond to the Court’s order to show cause).

 5           Finally, in order to state a claim under § 1983, a plaintiff must allege facts showing how a

 6   defendant caused or personally participated in causing the harm alleged in the complaint. See

 7   Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988); Arnold v. IBM, 637 F.2d 1350, 1355 (9th

 8   Cir.1981). Here, plaintiff fails to allege any facts that show Rembert’s personal participation in

 9   any alleged violation of her constitutional or federal statutory rights. Further, when the local

10   government entity (e.g., City of Tacoma) is also named, the suit against the municipal officer

11   (e.g., Rembert) in his official capacity is redundant. See Busby v. City of Orlando, 931 F.2d 764,

12   776 (11th Cir. 1991). Thus, to the extent that plaintiff brings claims against Rembert, those

13   claims fail, as well.

14           V.      Claims Against the United States, USDOT, USDOJ, and Patrick Sherwood

15           Plaintiff names the United States, USDOT, USDOJ, and Patrick Sherwood (a United

16   States administrative deputy) as defendants in her proposed complaint. See Dkt. 1-1. Other than

17   concluding, without explanation, that the United States allegedly failed to properly pay her

18   wages and benefits and retaliated against her, plaintiff fails to allege any supporting facts

19   regarding the alleged actions or alleged violations of rights by these defendants.

20           Because plaintiff brings suit against federal actors—rather than state actors—the Court

21   notes that her claims are properly interpreted under Bivens v. Six Unknown Named Agents of

22   Federal Bureau of Narcotics, not as claims under § 1983. Bivens, 403 U.S. 388 (1971). Under

23   Bivens, a plaintiff may bring a claim for damages against federal officers alleged to have violated

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 8
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 9 of 10




 1   the plaintiff’s constitutional rights. See Butz v. Economou, 438 U.S. 478, 486 (1978). To state a

 2   claim under Bivens, plaintiff must allege that (1) a right secured by the federal constitution was

 3   violated and (2) the alleged violation was committed by a federal actor. See Van Strum v. Lawn,

 4   940 F.2d 406, 409 (9th Cir. 1991). However, an action against the United States, a United States

 5   agency, or a federal employee in his official capacity is not available under Bivens. See FDIC v.

 6   Meyer, 510 U.S. 471, 486 (1994). Rather, a claim under Bivens must be brought against a

 7   federal officer in his or her individual capacity. Robinson v. Overseas Military Sales Corp., 21

 8   F.3d 502, 510 (2d Cir. 1994).

 9          Here, it is clear that the United States, USDOT, USDOJ, and Sherwood (in his official

10   capacity) are not subject to suit under Bivens. See FDIC, 510 U.S. at 486. Accordingly,

11   plaintiff’s claims against these defendants are foreclosed. Further, although plaintiff may bring

12   an action for damages against a federal officer in his individual capacity under Bivens, plaintiff

13   has failed to allege facts showing that Sherwood, in his individual capacity, personally acted in

14   violating plaintiff’s constitutional rights. See Starr v. Baca, 652 F.3d 1202, 1206 (9th Cir. 2011).

15   Thus, plaintiff has also failed to state a claim against Sherwood in his individual capacity.

16          VI.     Leave to Amend Proposed Complaint

17          “A district court should not dismiss a pro se complaint [with prejudice] unless it is

18   absolutely clear that the deficiencies of the complaint could not be cured by amendment.” Akhtar

19   v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citation and internal quotation marks omitted).

20   The Court finds that it is not absolutely clear that plaintiff’s claims in her proposed complaint

21   may not be cured by amendment. Therefore, the Court grants plaintiff leave to amend.

22

23

24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 9
               Case 3:20-cv-06031-RJB Document 4 Filed 10/30/20 Page 10 of 10




 1                        CONCLUSION AND DIRECTIONS TO PLAINTIFF

 2           Due to the deficiencies described above, the Court declines to rule on plaintiff’s IFP

 3   application at this time. If plaintiff still wishes to pursue her claims, she must file an amended

 4   proposed complaint in support of her IFP application on or before November 30, 2020. Any

 5   amended proposed complaint will serve as a complete substitute for plaintiff’s current proposed

 6   complaint. The amended proposed complaint must include a short, plain statement telling the

 7   Court: (1) the constitution and / or statutory rights plaintiff believes were violated; (2) the name

 8   or names of the person or persons who violated the rights; (3) exactly what each individual or

 9   entity did or failed to do; (4) how the action or inaction of each individual or entity is connected

10   to the violation of plaintiff’s constitutional or statutory rights; and (5) what specific injury

11   plaintiff suffered because of each defendants’ conduct. See Rizzo v. Goode, 423 U.S. 362, 371–

12   72, 77 (1976).

13           If plaintiff fails to file an amended proposed complaint on or before November 30, 2020,

14   the undersigned will recommend denial of plaintiff’s IFP application (Dkt. 1) and dismissal of

15   this action.

16           The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C. § 1983

17   civil rights complaint for a person not in custody. The Clerk is further directed to send copies of

18   this Order to plaintiff.

19           Dated this 30th day of October, 2020.

20

21

22                                                           A
                                                             J. Richard Creatura
23
                                                             United States Magistrate Judge
24

     ORDER TO SHOW CAUSE OR AMEND PROPOSED
     COMPLAINT - 10
